Per Curiam.

As the defendant claims under the heirs of Ferris, he is estopped from denying the seisin and death of Ferris, the former husband of the demandant. He has affirmed that seisin by taking under the heirs. This was so considered by this court, in the case of Hitchcock v. Harrington. (6 Johns. Rep. 290.)
The release offered in evidence by the defendant was properly . excluded. It ought to have been pleaded. It could not be given in evidence under any of the pleas on which issue was joined. It had no relation to either.
Motion denied.